DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s Amendment filed December 24, 2020. Claims 10, 19, and 20 have been amended. No claims have been added. Claims 1-9 were previously canceled. Currently, claims 10-21 are pending.

Response to Arguments
Applicant’s arguments with respect to the amendments presented have been fully considered and are persuasive.  The rejections of independent claims 10 and 19-21 has been withdrawn. 

Allowable Subject Matter
Claims 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted by the Applicant, the prior art of record does not teach or fairly suggest the claimed method and apparatus in which, during the course of x-ray irradiation and imaging, the relative position of a patient table is measured and moved, such that the x-ray source and detector are simultaneous either precessed or moved in a pendulum motion. The closest art record teaches the following:
US 2007/0140427 discloses detecting and coupling relative table position information with an acquired x-ray image, but does not disclose swinging or precessing the source/detector during .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARA B GREEN whose telephone number is (571)270-3035.  The examiner can normally be reached on 9:00 am - 5:00 pm (PST) Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


YARA B. GREEN
Primary Examiner
Art Unit 2884



/YARA B GREEN/Primary Examiner, Art Unit 2896